09/10/2021



                                                                                       Case Number: DA 21-0117


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                             CAUSE NO. DA 21-0117

HENRY AND DIANE BELK,

              Plaintiffs/Appellants,

v.
                                                      ORDER GRANTING
MONTANA DEPARTMENT OF                               DEFENDANT/APPELLEE
ENVIRONMENTAL QUALITY, an agency                   GLACIER STONE SUPPLY,
of the State of Montana, and GLACIER                  LLC’S UNOPPOSED
STONE SUPPLY, INC.,                                MOTION FOR EXTENSION
              Defendants/Appellees,

STATE OF MONTANA by and through the
Office of the Attorney General,

              Intervenor.

      Upon consideration of Defendant/Appellee Glacier Stone Supply, LLC’s

unopposed motion seeking an extension of time, and for good cause,

Defendant/Appellee Glacier Stone Supply, LLC is granted an extension of time of

30 days to file its response brief. Defendant/Appellee Glacier Stone Supply, LLC

shall have up to October 12, 2021, in which to file its response brief.




                                                                           Electronically signed by:
                                                                              Bowen Greenwood
                                                                          Clerk of the Supreme Court
                                          1                                   September 10 2021